 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 1 of 14 PageID 1




                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

INTAMIN AMUSEMENT RIDES INT.                 §
CORP. EST.,                                  §
                                             §
                    Plaintiff,
                                             §
                                             § Case No. 6:20-cv-713
v.
                                             §
US THRILLRIDES, LLC and                      §
POLERCOASTER, LLC,                           §
                                             §
                    Defendants.              §
                                             §


                                    COMPLAINT

      Plaintiff Intamin Amusement Rides Int. Corp. Est. (“IAR Liechtenstein”)

brings this action against defendants US Thrillrides, LLC (“USTR”) and

Polercoaster, LLC (“Polercoaster”) (collectively, “Defendants”) seeking

declaratory and injunctive relief pursuant to 28 U.S.C. § 2201, et seq., to enjoin

Defendants from pursuing the arbitration claims against IAR Liechtenstein that

they have brought before the American Arbitration Association (“AAA”) because

IAR Liechtenstein is not a party to any agreement with Defendants in which they

agreed to arbitrate disputes between them.




 COMPLAINT                                                                     PAGE 1
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 2 of 14 PageID 2




                                   THE PARTIES

      1.      On information and belief, defendant USTR was at all relevant times

a limited liability company with its principal place of business in Orange County,

Florida.

      2.      On information and belief, defendant Polercoaster was at all relevant

times a limited liability company with its principal place of business in Orange

County, Florida.

      3.      Plaintiff IAR Liechtenstein is, and at all relevant times was, a foreign

corporation organized under the laws of Liechtenstein. Its sole place of business

is in Liechtenstein and it has no offices, officers or employees in the United States

of America.

                          JURISDICTION AND VENUE

      4.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332(a). IAR Liechtenstein is a foreign entity and Defendants are

Florida citizens. The amount in controversy exceeds, exclusive of interest and

costs, the sum or value of $75,000. This Court also has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 2201 because an actual and justiciable

controversy exists between IAR Liechtenstein and Defendants.

      5.      Defendants are subject to personal jurisdiction in this District

because they reside in this District.



 COMPLAINT                                                                       PAGE 2
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 3 of 14 PageID 3




        6.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because

Defendants reside in this District.

        FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

   A.         The CNDA between defendants USTR, Polercoaster and Kitchen,

              on the one hand, and plaintiff IAR Liechtenstein, on the other hand.

        7.       On January 15, 2015, Defendants and their owner, Bill Kitchen, on

the one hand, and IAR Liechtenstein, on the other hand, entered into a three-page

Confidentiality and Non-Disclosure Agreement (“CNDA”). The CNDA is

attached to this complaint as Exhibit A.

        8.       As explained in the CNDA’s introduction, the parties entered into the

CNDA in contemplation of a “possible business transaction.”

        9.       The CNDA states that it “constitutes the entire understanding

between [the parties] with respect to the subject matter indicated above and

supersedes any previous oral or written agreement. Its terms may not be changed

or amended except by an instrument in writing.”

        10.      The CNDA does not contain an arbitration clause.

        11.      After entering the CNDA, the parties never reached a further

agreement as contemplated by the CNDA. The CNDA states that it is to

“automatically terminate at the end of two years,” and by its terms it

automatically terminated on January 15, 2017.



 COMPLAINT                                                                       PAGE 3
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 4 of 14 PageID 4




   B.         The MIPA between defendant Polercoaster, on the one hand, and

              non-party International Amusements, on the other hand.

        12.     Non-party International Amusements LLC dba International

Amusements Inc. (“International Amusements”) is a Texas limited liability

company. It is organized under the laws of Texas, with its sole place of business

in Texas. It is a distinct and separate legal entity from IAR Liechtenstein.

        13.     On May 28, 2015, defendant Polercoaster and non-party

International Amusements entered into a Master Intellectual Property Agreement

(“MIPA”). The MIPA is attached to this complaint as Exhibit B.

        14.     The recitals to the MIPA show that it was “made and entered into”

by only Polercoaster on the one hand, and International Amusements on the other

hand. The two entities are the only signatories and parties to the MIPA. Section

12.9 of the MIPA provides that it “will be binding upon the contracting parties,

their successors and permitted allowed assignees.”

        15.     The recitals of the MIPA state that International Amusements is

engaged in providing various services for the purpose of building and operating a

PolerCoaster amusement ride:

                [International Amusements] is engaged in the business of
                providing engineering services, manufacturing services,
                construction services, installation services and/or
                consulting services for the purpose of building and/or
                operating a POLERCOASTER amusement ride (“Services”)
                as defined herein. [International Amusements] possesses


 COMPLAINT                                                                        PAGE 4
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 5 of 14 PageID 5




               certain experience and skills that can be applied to assist
               POLERCOASTER in developing, refining, testing,
               marketing, selling, operating or otherwise capitalizing
               upon its products and services.

         16.   Section 2.1 of the MIPA limits the geographic scope of services

under the MIPA to “various locations in the United States.”

         17.   Section 12.3 of the MIPA provides its governing law and venue

terms:

               This Agreement, and all questions relating to its validity,
               interpretation, performance and enforcement (including,
               without limitation, provisions concerning limitations of
               action), shall be governed by and construed in accordance
               with the laws of the State of Florida (exclusive of the
               conflict of law provisions thereof), and venue for any legal
               action shall be in the federal and state courts of Orange
               County, Florida, subject to the arbitration requirements of
               Section 12.5, below. THE PARTIES EXPRESSLY
               WAIVE ANY OBJECTION AND RIGHT TO CONTEST
               SUBJECT MATTER JURISDICTION, PERSONAL
               JURISDICTION, AND VENUE.

         18.   Section 12.5 of the MIPA contains the arbitration provision:

               12.5.1. Any dispute, controversy or claim arising out of
               or relating to this Agreement or the interpretation, breach,
               termination or validity thereof, other than those for which
               injunctive relief or specific performance is appropriate and
               is actually being sought in good faith, shall be finally
               settled in accordance with the Commercial Arbitration
               Rules of the American Arbitration Association (the
               “AAA”) then obtaining, by a panel of three (3) arbitrators.
               Each party shall have the right to appoint one (1) arbitrator
               from the list of arbitrators supplied to the parties by the
               AAA, and the two (2) arbitrators so appointed shall
               appoint the third. The parties may agree to a single

 COMPLAINT                                                                       PAGE 5
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 6 of 14 PageID 6




             arbitrator in lieu of a panel of three arbitrators.

             12.5.2. The place of arbitration shall be Orlando, Florida,
             U.S.A. and each party hereto irrevocably consents and
             submits to the exclusive jurisdiction of such arbitration
             panel in such venue. The language of the arbitration shall
             be in English. The parties agree that the award of the
             arbitrators shall be the sole and exclusive remedy between
             them regarding any claims, counterclaims, issues or
             accountings presented or pled to the arbitrators . . . . The
             arbitrators shall have the right to award reasonable costs
             and expenses of enforcement, reasonable attorneys’ fees
             and costs and interest as provided in Section 12.6 below.

The MIPA’s inclusion at subsection 12.5.2 of the language “each party hereto

irrevocably consents” makes clear that the arbitration clause is binding on only the

parties entering into the MIPA. Only Polercoaster and International Amusements

contracted to arbitrate disputes “arising out of or relating to” the MIPA because

they are its only signatories.

      19.    IAR Liechtenstein is not a signatory to the MIPA and never agreed in

writing or otherwise to be bound by any of its provisions.

      20.    IAR Liechtenstein was not a contracting party to the MIPA, is not a

successor to International Amusements, and is not an assignee with respect to any

of International Amusements’ rights under the MIPA.

      21.    International Amusements is not and has never been an alter ego of

IAR Liechtenstein.

      22.    International Amusements was not acting as an agent of IAR



 COMPLAINT                                                                    PAGE 6
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 7 of 14 PageID 7




Liechtenstein when it entered into the MIPA.

        23.     IAR Liechtenstein is not an intended third-party beneficiary of the

MIPA and has never sought or claimed any benefits of the MIPA. In fact, Section

3.7 of the MIPA specifically states that Polercoaster’s “Clients are the only third

party beneficiaries of this Agreement.” Section 6 of the MIPA reinforces this

point, stating that “[e]xcept as set forth herein, there are no third party

beneficiaries of this Agreement.”

   C.         Defendants’ Demand for Arbitration

        24.     On March 24, 2020, Defendants purported to commence an

arbitration between themselves on the one hand, and International Amusements

and IAR Liechtenstein on the other hand, by submitting to the AAA a written

Demand for Arbitration (the “AAA Arbitration”).

        25.     In their arbitration demand, Defendants allege that IAR Liechtenstein

violated provisions of the CNDA, yet appear to rely on the MIPA’s arbitration

provisions (section 12.5) as the contractual basis for their demand that IAR

Liechtenstein be required to defend itself in the AAA arbitration. Defendants’

AAA Demand for Arbitration is attached to this complaint as Exhibit C.

        26.     The Demand relates to an amusement ride project that IAR

Liechtenstein was engaged to design, engineer, fabricate and construct in Dubai,

U.A.E. The Demand alleges, inter alia, that IAR Liechtenstein violated the



 COMPLAINT                                                                       PAGE 7
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 8 of 14 PageID 8




CNDA and that that International Amusements violated the MIPA by using and

disclosing Defendants’ intellectual property to create products similar to those

offered by Defendants.

      27.    Based on these allegations, the Demand asserts eight purported

causes of action for (i) breach of the CNDA, (ii) breach of the MIPA, (iii)

violation of Florida’s Deceptive and Unfair Trade Practices Act, (iv) tortious

interference with an advantageous business relationship, (v) breach of an implied

in fact contract, (vi) breach of implied in law contract, (vii) misappropriation of

trade secrets in violation of Florida’s Uniform Trade Secrets Act, and (viii)

copyright infringement in violation of 17 U.S.C. § 501.

      28.    Non-party International Amusements and IAR Liechtenstein deny

the allegations in the Demand. IAR Liechtenstein further denies that it can be

made a party to the arbitration because there is no arbitration agreement between

it and any of the Claimants (who are the Defendants here).

      29.     IAR Liechtenstein is not a party to the MIPA or otherwise bound by

any of its provisions, has not voluntarily participated in the AAA Arbitration and

objects to being subjected to claims in arbitration.

      30.    The CNDA does not contain an arbitration provision and IAR

Liechtenstein never entered into an agreement with either Polercoaster, USTR or

Kitchen that contains an arbitration provision. Defendants’ attempt to assert



 COMPLAINT                                                                       PAGE 8
 Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 9 of 14 PageID 9




claims against IAR Liechtenstein in the AAA Arbitration purportedly arising

under the CNDA is unlawful because the CNDA does not contain an arbitration

provision and IAR Liechtenstein is not a party to the MIPA or otherwise bound by

its arbitration provision. The fact that the CNDA does not contain an arbitration

provision and the fact that IAR Liechtenstein is not a signatory to the MIPA or

otherwise subject to the AAA Arbitration supports the relief it seeks herein.

                         FIRST CLAIM FOR RELIEF

             [Declaratory Judgment Pursuant to 28 U.S.C. § 2201]

      31.    IAR Liechtenstein hereby repeats and incorporates by this reference

each and every allegation set forth in paragraphs 1 through 32, inclusive.

      32.    An actual and justiciable controversy exists between IAR

Liechtenstein and Defendants concerning the question of whether IAR

Liechtenstein is bound by the MIPA’s arbitration provision and whether the

CNDA contains any agreement by IAR Liechtenstein to arbitrate disputes with

Defendants arising under the CNDA.

      33.    As set forth above, IAR Liechtenstein is not required to arbitrate with

Defendants because, inter alia:

             a.    Corporations have jury trial rights, whereas arbitration is a

                   matter of contract and informed consent, but there is no

                   arbitration agreement between IAR Liechtenstein and



 COMPLAINT                                                                      PAGE 9
Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 10 of 14 PageID 10




                   Defendants. IAR Liechtenstein did not agree to any arbitration

                   with Polercoaster, USTR or Kitchen. IAR Liechtenstein is not

                   willing to stipulate, agree, consent or participate in arbitration

                   with Defendants.

             b.    The MIPA, which contains the only arbitration provision

                   Defendants appear to rely on, is between Polercoaster and

                   International Amusements only. The MIPA’s choice of law

                   clause provides that it “shall be governed by and construed in

                   accordance with the laws of the State of Florida.”

             c.    The CNDA does not contain an arbitration provision.

             d.    Under Florida law, arbitration cannot be compelled in the

                   absence of an agreement to arbitrate, and arbitrations cannot

                   be instituted against related corporate entities solely on the

                   basis of an ownership interest or the fact that the contract in

                   question generates income that ultimately flows to the non-

                   signatory.

      34.    By naming IAR Liechtenstein as a respondent in the AAA

Arbitration, Defendants seek to force IAR Liechtenstein to participate in an

arbitration that it never agreed to and by law cannot be compelled to participate in

or be bound by.



 COMPLAINT                                                                     PAGE 10
Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 11 of 14 PageID 11




      35.    Because IAR Liechtenstein is not a signatory to the MIPA and

because the CNDA does not contain an arbitration provision, IAR Liechtenstein is

entitled to a judicial declaration that it is not required to respond to or participate

in the AAA Arbitration and that the AAA has no jurisdiction over IAR

Liechtenstein in connection with the AAA Arbitration.

                         SECOND CLAIM FOR RELIEF

                  [Injunctive Relief Pursuant to 28 U.S.C. § 2201]

      36.    IAR Liechtenstein hereby repeats and incorporates by this reference

each and every allegation set forth in paragraphs 1 through 35, inclusive.

      37.    There is between the parties an actual controversy as to the

arbitrability of Defendants’ claims against IAR Liechtenstein, as set forth above.

      38.    IAR Liechtenstein is entitled to necessary and proper relief, pursuant

to 28 U.S.C. § 2202, in the form of an injunction barring Defendants from

continuing to pursue any claims in the AAA Arbitration against IAR

Liechtenstein. IAR Liechtenstein did not agree to, and neither the CNDA nor the

MIPA authorizes the arbitration of disputes between Defendants and IAR

Liechtenstein.

      39.    IAR Liechtenstein meets all of the requirements for issuance of

injunctive relief:

             a.      IAR Liechtenstein is entitled to prevail on the merits of its



 COMPLAINT                                                                        PAGE 11
Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 12 of 14 PageID 12




                     claim that Defendants may not pursue their AAA Arbitration

                     against it;

              b.     IAR Liechtenstein would be irreparably injured if the AAA

                     Arbitration proceeds against it;

              c.     The threatened harm to IAR Liechtenstein outweighs any

                     potential harm to Defendants; and

              d.     The requested injunction would not be adverse to the public

                     interest.

       40.    IAR Liechtenstein has no plain, adequate, or complete remedy to

redress the wrongs complained of other than this action. Any other remedy to

which IAR Liechtenstein could be remitted would be attended by such

uncertainties and delays as to deny substantial relief and cause further irreparable

injury, damage and inconvenience to IAR Liechtenstein.

       41.    IAR Liechtenstein is entitled to an injunction barring Defendants

from pursuing any claims in the AAA Arbitration against IAR Liechtenstein

based on the MIPA and directing them to dismiss IAR Liechtenstein from the

AAA Arbitration.

                                 PRAYER FOR RELIEF

       WHEREFORE, IAR Liechtenstein respectfully requests that this Court grant

it the following relief:



 COMPLAINT                                                                    PAGE 12
Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 13 of 14 PageID 13




      a.     That the Court enter a declaratory judgment against Defendants

finding that they have no enforceable agreement to require IAR Liechtenstein to

participate or otherwise be bound by the AAA Arbitration;

      b.     That the Court enter an order enjoining Defendants from pursuing

the AAA Arbitration against IAR Liechtenstein;

      c.      That the Court enter a monetary award against Defendants and in

favor of IAR Liechtenstein in an amount equal to IAR Liechtenstein’s reasonable

attorneys’ fees and costs incurred in this action pursuant to the prevailing party

attorney’s fees provision of the CNDA;

      d.     That the Court enter an award against Defendants of IAR

Liechtenstein’s recoverable litigation costs pursuant to Federal Rule of Civil

Procedure 54(d)(1); and

      e.     That the Court award such other relief to IAR Liechtenstein as it

deems just and proper.

                                              Respectfully submitted,

DATED: April 24, 2020



                                             Gerald E. Hawxhurst – Trial Counsel
                                             (pro hac vice forthcoming)
                                             Texas State Bar No. 24090636
                                             HAWXHURST HARRIS LLP




 COMPLAINT                                                                     PAGE 13
Case 6:20-cv-00713-CEM-DCI Document 1 Filed 04/27/20 Page 14 of 14 PageID 14




                                       1301 S. Capital of Texas Hwy
                                       Building C, Suite 300
                                       Austin, Texas 78746
                                       Tel: (512) 522-4995
                                       Fax: (512) 522-4961
                                       jerry@hawxhurstllp.com

                                       Attorneys for Plaintiff Intamin
                                       Amusement Rides Int. Corp. Est.


DATED: April 24, 2020


                                       /s/ Elizabeth Lee Beck
                                       By: Elizabeth Lee Beck

                                       BECK & LEE TRIAL LAWYERS
                                       JARED H. BECK
                                       Florida Bar No. 20695
                                       ELIZABETH LEE BECK
                                       Florida Bar No. 20697
                                       VICTOR ARCA
                                       Florida Bar No. 1014225
                                       Corporate Park at Kendall
                                       12485 SW 137th Ave., Suite 205
                                       Miami, Florida 33186
                                       Telephone: (305) 234-2060
                                       Facsimile: (786) 664-3334
                                       jared@beckandlee.com
                                       elizabeth@beckandlee.com
                                       victor@beckandlee.com

                                       Attorneys for Plaintiff Intamin
                                       Amusement Rides Int. Corp. Est.




 COMPLAINT                                                               PAGE 14
